Court of Appeals
of the State of Georgia

                                                            ATLANTA, February 07, 2017

The Court of Appeals hereby passes the following order

A17A0724. IRON CORE CAPITAL, LLC v. EUGENE HOUCHINS III.


     Upon consideration of the APPELLANT'S motion FOR PERMISSION TO WITHDRAW

THE APPEAL in the above styled case, it is ordered that the motion is hereby GRANTED.




                                    Court of Appeals of the State of Georgia
                                         Clerk's Office, Atlanta, February 07, 2017.

                                         I certify that the above is a true extract from the minutes
                                    of the Court of Appeals of Georgia.

                                         Witness my signature and the seal of said court hereto
                                    affixed the day and year last above written.

                                                                       , Clerk.